El Juez Asociado Señoe De Jesús
emitió la opinión del tribunal.
Luz María Rosario de Vidal y Nieves Barbosa Palacios, en unión de Alberto Vidal, que no es parte en. este recurso, fueron denunciados por infracción a la sección 4 de la Ley número 25 de julio 17 de 1935 (Leyes de ese año, Sesión Extraordinaria, pág. 153), consistente en que el 10 de enero de 1938, los acusados, en su residencia de la Calle Virtud número 35, en la Playa de Ponce, “criminalmente, como due-ños, encargados, directores o administradores y a sabiendas de que se están utilizando para los juegos ilegales ya men-cionados (bolita y boli-pool), administraban y manipulaban un juego de los generalmente conocidos como bolita o combi-nación clandestina, que es un juego de lotería clandestina en Puerto Rico y para el reparto de premios en dinero me-*235diante la venta de billetes o participaciones ...” Sigue entonces una breve descripción del juego y una relación de los efectos ocupados a los acusados, consistentes en billetes de los utilizados en el juego, lista de los números vendidos y nombres de los compradores y efectos de oficina utilizados en relación con el juego.
Celebrado un juicio de novo, la corte inferior declaró a las apelantes culpables de una infracción a la sección 4 de la Ley número 25 de 17 de julio de 1935 y condenó a cada una de ellas a pagar $100 de multa o en su defecto a sufrir un día de cárcel por cada dólar que dejaran de pagar, no ex-cediendo la prisión de noventa días, y las costas.
Tres son los errores que las apelantes imputan a la corte sentenciadora, a saber:
“1. Que la sentencia dictada en este caso por la Hon. Corte de Distrito de Ponce es contraria a las pruebas y a la ley.
“2. Que la Corte de Distrito de Ponce cometió manifiesto error al admitir como admitió en evidencia la prueba documental ofrecida por el Pueblo.
”3. Que la Corte de Distrito de Ponce cometió error grave y perjudicial para las acusadas actuando con pasión, prejuicio y par-cialidad en la apreciación y peso de la prueba presentada por el Pueblo.”
 Cumplimentando una orden de allanamiento expedida por uno de los jueces municipales de Ponee, la detective allanó la casa de las acusadas. Conforme aparece del testimonio del detective Oscar Correa, que declaró en primer término llamado por el Fiscal, al penetrar en la casa encontraron a la acusada Luz María Rosario de Vidal sentada junto a una mesa tomando notas, y la otra acusada, Nieves Barbosa Palacios, y una joven cuyo nombre no aparece del récord cotejaban billetes de boli-pool o bolita. Que inmediatamente después ocuparon un gran número de billetes que excede de trece mil, una caja de clips, un lápiz con las iniciales A. V. Gr., una almohadilla y un sello de goma que dice “aceptado”, treinta listas y varias hojas de papel en blanco.
*236El testigo explica en qué consiste el juego y el uso que se da a los efectos ocupados que acabamos de mencionar. Declaró además este testigo que al verlos, la acusada Luz María Rosario de Vidal, dijo: “Ya nos cogieron.”
El segundo y último testigo del Fiscal lo fue Juan R. Colón, Jefe de la detective, en Ponce, quien corroboró la de-claración de su compañero, con excepción de la manifesta-ción que dijo Correa haber oído de la Sra. Vidal, que no fué oída por Colón porque al entrar ellos la joven cuyo nom-bre no aparece del récord se dió a la fuga y este testigo salió en su persecución.
No se presentó prueba de descargo después de desesti-marse la moción que presentó la defensa atacando la sufi-ciencia de la prueba, quedando sometido el caso por la del Fiscal.
Pone gran énfasis la defensa en el hecho de que no se probó qué hacían las acusadas con los distintos implementos anteriormente mencionados, en el momento de entrar la poli-cía, y da también gran importancia al hecho de que el detective Correa declaró que conocía las regias del juego de boli-pool por haber encargado a otras personas que le compraran tickets de dicho juego y que ellos se las informaron. Pero declaró también dicho testigo que dos años antes había ju-gado el mismo juego y conocía los billetes que se utilizaban entonces, pero que a los que ahora se usan les han hecho ciertas modificaciones. Se sostiene por la defensa que el tes-timonio de este testigo es de referencia en lo que respecta a la forma en que se verifica el juego y que por consiguiente debió eliminarse esa parte de su declaración y una vez eli-minada procedía la absolución de las acusadas por insufi-ciencia de 1a, prueba.
En cuanto a la primera contención, o sea la que se refiere al uso que daban las acusadas a los distintos implementos en el momento de sorprenderlas la policía, el caso de Pueblo v. Morales, 51 D.P.R. 204, la contesta terminantemente. Allí los implementos usados en el juego fueron ocupados debajo *237de la cama de la acusada. Resolviendo la misma objeción que ahora hacen las acusadas, se dijo entonces por este tribunal :
“Los efectos encontrados debajo de la cama de la acusada eran evidentemente de la clase de los que se usan corrientemente para dicho juego. No era necesario que dichos efectos se estuvieran usando en el 'preciso momento en que fueron ocupados por la policía.
“La posesión de los objetos por la acusada, su negación de que en su casa hubiera tales objetos y su admisión al ser éstos encon-trados debajo de la cama, de que se le privaba de aquello que le había dado para arreglar su casa y comprar muebles, fueron ele-mentos de prueba suficientes para llevar al ánimo del juzgador la convicción de que -los efectos encontrados se estaban utilizando por la acusada en la explotación del juego de bolita.”
En el caso de autos, como hemos visto, los implementos del juego se hallaban, por lo menos en palie, sobre una mesa junto a la cual se encontraban las acusadas, una de las cuales tomaba notas y las otras cotejaban los paquete de billetes. Como en el caso de Pueblo v. Morales, supra, una de las acu-cadas hizo la manifestación antes mencionada, que equivale, dentro de las circunstancias, a una declaración de culpabi-lidad.
 Las regias de un juego constituyen materia de conocimiento especial y cualquier testigo que lo conozca puede declarar sobre la manera de jugarlo. A nuestro juicio no es indispensable que una persona haya participado en un juego para que pueda explicar las regias a que está sujeto, máxime cuando se trata de juegos como el de autos que tan conocido es en esta Isla.. Además el testigo Correa, como dijimos anteriormente, declaró que dos años antes del día de autos había jugado el juego de bolita, aunque se enteró más tarde por otras personas de las modificaciones que posteriormente había sufrido. A nuestro juicio esta, circunstancia podría afectar el peso de la prueba pero no su competencia y admisibilidad.
En el caso de Honea et al. v. State, (Ark. 1928) 3 S. W. (2d) 679, los apelantes fueron acusados de ilegal y volunta-*238ñámente apostar la cantidad de $1 en cierto juego de azar y habilidad con cartas, comúnmente denominado poker. Fue-ron sentenciados por el juez de paz a pagar $10 de multa. Apelaron para ante la Corte de Circuito y después de un jui-cio de novo fueron también sentenciados a pagar igual multa. En la apelación que establecieron para ante la Corte Suprema de Arkansas alegaron que la evidencia era insuficiente para sostener el veredicto y la sentencia.
De la evidencia resultaba que el sheriff y uno de sus au-xiliares habían observado que ciertos muchachos frecuentaban una casa de botes a la orilla de un río. Acompañado de uno de sus auxiliares entró al bote para cerciorarse de lo que hacían los muchachos. Al entrar el sheriff lo vió Honea y avisó a los muchachos, uno de los cuales tiró una baraja al río y otros se guardaban el dinero en el bolsillo. El sheriff encontró dos o tres barajas en una gaveta del bote. Contra la oposición de la defensa se permitió al Fiscal pre-guntar al sheriff si la forma en que encontró dispuestas las cosas en el bote era igual a la que había encontrado al sor-prender otros juegos de poker. El sheriff contestó que eran idénticas. Se alegó por la defensa que el permitir tal pre-gunta y contestación constituía error que producía la revo-cación de la sentencia. Al confirmarla, manifestó el tribunal:
"Este testimonio, unido a las circunstancias anteriormente ex-puestas, constituía evidencia substancial tendente a demostrar que los apelantes eran culpables de jugar poker en violación de la ley.”
Hemos estudiado el récord y no encontramos la más li-gera evidencia que justifique la imputación que se hace al juez de la corte inferior al efecto de que al apreciar la prueba en este caso lo hizo movido por pasión, prejuicio o parcialidad.
Por el contrario, opinamos que el juez sentenciador apre-ció correctamente la prueba, y no habiendo cometido error alguno en la aplicación de la ley, procede desestimar el re-ctirso y confirmar la sentencia apelada.
El Juez Asociado Sr. Travieso no intervino.